DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-28 are deemed to have an effective filing date of November 23/2016.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 51 (although shown in Fig. 7C, page 26, line 20, of the instant specification refers to catheter 51 with relation to Fig. 2A) and shaft “161” and indention “163” as recited on page 51, lines 5-12 pf the instant specification.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28D” has been used to designate both the upstream impeller and downstream impeller in Fig. 2E.
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “160” has been used to designate both a stent in Fig. 6 and element attached to a sensor in Fig. 14.
6.	  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10; claim 10, line 2; and claim 24, line, line 2 include the connector “such that” that renders the phrase following the connector indefinite as “such” connotes “of the kind, character, degree” which does not mean that the phrase following the connector is required for the claim; and thus, the scope of the claim is indefinite.  The Examiner suggests the connector “so that”.
Claims 8 and 22 recite the limitation "the blood vessel" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claims 2-14 are rejected because they depend from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-18 are rejected under 35 U.S.C. 102 as being anticipated by US Patent Application Publication No. 2004/0219028 to Demarais et al. (hereinafter referred to as “Demarais”).
Regarding claim 15, Demarais discloses an apparatus (e.g., title: mechanical pump) comprising: a catheter (e.g., Figs. 1D-1E, 42 and paragraphs [0017] and [0057]); first and second impellers configured to be inserted into a subject's body via the catheter (e.g., Figs. 1D-1E, first impeller 44, second impeller 46 and paragraphs [0017]: alternatively, the first and second impellers may comprise a common tubular shaft [and thus, be connected in series via the shaft] and [0057]), the first and second impellers being disposed in series with each other (e.g., paragraphs [0017] and [0026]); a first motor configured to generate rotational motion (e.g., drive connector 56 of paragraph [0057]: drive connectors are connected to drive unit(s) for rotation of impellers in a desired direction) ; a first rotation shaft configured to extend from the first motor to the first impeller and to impart rotational motion from the first motor to the first impeller (e.g., Figs. 1D-1E, helical rotor 45 and paragraph [0057]) ; a second motor configured to generate rotational motion (e.g., drive unit/ connector 58 of paragraph [0057]); a second rotation shaft that is coaxial with the first rotation shaft (e.g., Figs. 4A-4B and paragraphs [0065]-[0066]: second helical rotor 66 is coaxial disposed with first rotation shaft 64), the second rotation shaft being configured to extend from the second motor to the second impeller and to impart rotational motion from the second motor to the second impeller (e.g., paragraphs [0057] and [0065]-[0066]).
With respect to claim 16, Demarais discloses the apparatus according to claim 15, wherein the first and second impellers are configured to rotate in opposite directions from each other (e.g., paragraph [0017]: “Alternatively, the first and second impellers may comprise a common tubular shaft where a first helical rotor is mounted over the exterior surface and a second helical rotor is mounted over an interior surface of the shaft lumen” and counterwinding the two helical rotors causes the impellers to rotate in different directions and paragraph [0023]: by simultaneously rotating the first impeller in an opposite direction [with respect to the second impeller], a circulation of material may be established).
As to claim 17, Demarais discloses the apparatus according to claim 15, wherein the first and second impellers are configured to rotate in the same direction as each other (e.g., paragraph [0066]: “the first and second rotor can be wound in the same direction”, thereby causing the first and second impellers to rotate in the same direction to enhance flow and provide for different flow rates).
With respect to claim 18, Demarais disclose the apparatus according to claim 15, wherein the first and second impellers are configured to rotate at different rates of rotation from each other (e.g., paragraph [0066]: having two impellers can provide higher volumetric and mass flows and can provide for different flow rates to different portions of the catheter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Demarais.
Demarais discloses the apparatus according to claim 15, but does not expressly disclose that  the first and second impellers are configured to rotate at the same rate of rotation as each other. Demarais discloses in paragraph [0023] that a second impeller may be provided in the catheter and rotated to selectively transport material between the proximal end of the catheter and the distal end of the catheter and that the two impellers are simultaneously rotated in opposite directions, but is silent as to the rate of rotation of each impeller that achieves the desired circulation. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the apparatus as taught by Demarais with the first and second impellers that rotate at the same rate of rotation, because Applicant has not disclosed that rotating at the same rate of rotation as the other impeller  provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with simultaneously rotating impellers as taught by Demarais, because it provides circulation of material within a blood vessel. Finally, there is a limited number of possibilities: simultaneous rotation of impellers at the same rate of rotation, or, at a different rate of rotation, and one of ordinary skill in the art would have been able to try both rotation rates without undue experimentation.
Therefore, it would have been an obvious matter of design choice to modify Demarais to obtain the invention as specified in the claim 19.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Demarais, as applied to claim 15 above, and further in view of US Patent Application Publication No. 2011/0257462 to Rodefeld et al. (hereinafter referred to as “Rodefeld”).
With respect to claim 20, Demarais discloses the apparatus according to claim 15, wherein the first and second impellers are configured to pump blood clots, but does not expressly disclose pumping blood in opposite directions from each other.
As to claim 21, Demarais discloses the apparatus according to claim 15, wherein the first and second impellers are configured to pump blood clots (e.g., paragraph 14: the apparatus of the present invention will be suitable for use in medical procedures for removing blood clots from blood vessels) and are configured to pump in the same direction as each other (e.g., paragraph [0066]: “the first and second rotor can be wound in the same direction”, thereby causing the first and second impellers to rotate in the same direction to enhance flow and provide for different flow rates), but does not expressly disclose pumping blood in the same direction as each other. 
However, Rodefeld, in a related art: active or passive assistance in circulatory system, teaches that a rotary pump was a well-known expedient employed to augment cavopulmonary blood flow in patients (e.g., paragraphs [0022]-27 of Rodefeld). Accordingly, one of ordinary skill in the art would have recognized the benefits of a rotary blood pump to enhance/augment blood flow in a blood vessel of a patient in view of the teachings of Rodefeld. Consequently, one of ordinary skill in the art would have been motivated to use the mechanical pump of Demarais to pump blood in view of the teachings of Rodefeld.
With respect to claim 22, Demarais discloses the apparatus according to claim 15, and Rodefeld teaches that presence of an impeller in a blood vessel generate a region within a blood vessel that is of lower blood pressure than elsewhere within the blood vessel by pumping blood away from a region of the blood vessel (e.g., Fig. 20 and paragraph [0051] of Rodefeld: A shows pressure values of a blood vessel without a blood pump; B and C show pressure values of a blood vessel with a blood pump where the pressure in a region within a blood vessel is lower than elsewhere within the blood vessel when a pump is present (-10 and -9 in Fig. 20 B and C). Accordingly, one of ordinary skill in the art would have recognized the benefits of a blood pump in view of the teachings of Rodefeld. Consequently, one of ordinary skill in the art would have been motivated to pump blood with the mechanical pump of Demarais that can pump “other substances from body lumens” as blood is another material that flows in a blood vessel in view of the teachings of Rodefeld. The apparatus of Demarais in view of Rodefeld would have been configured to generate a region within the blood vessel that is lower blood pressure than elsewhere in the blood vessel by pumping blood away from a region of the blood vessel between the first and second impellers in view of the teachings in Fig. 20 that the presence of a pump provides a lower blood pressure in a region than elsewhere in the blood vessel.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-14 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 23 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 10,799,626 to Siess et al. is directed to a blood pump comprising a catheter (e.g., Fig. 11, 305); first and second impellers configured to be inserted into a subject’s body via the catheter where the impellers are disposed in series (e.g., Fig. 11, first impeller 331 and second impeller 333); a first motor configured to generate rotational motion (e.g., column 2, lines 48-53); first rotation shaft 332; and second rotation shaft (e.g., Fig. 11, unnumbered shaft coaxial with shaft 332), and appears to anticipate claim 15.
US Patent Application Publication No. 2011/0004046 to Campbell et al. is directed to a blood pump with expandable cannula comprising a catheter (e.g., paragraph [0136]; first and second impellers that are disposed in series (e.g., Fig. 2A, unnumbered blades and blades 24); and a rotatable drive shaft 26 coupled to a motor (e.g., paragraph [0059]). Campbell differs from claim 1 in that it fails to disclose a gear mechanism that effects a change in rotation motion that is imparted from the first impeller to the second impeller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792